PER CURIAM.
Appellant seeks review of an adverse final judgment rendered in favor of appel-lees. The principal question preserved on appeal is the sufficiency of the evidence to support the judgment.
Appellant mother brought this action seeking to set aside a deed given by her to appellee son and his wife. The prayer of her complaint is grounded upon the contention that the deed is a forgery, but, if genuine, it was procured by undue influence arising out of a fiduciary relationship between the parties. After trial the court entered its judgment sustaining the validity of the deed upon the finding that it was not a forgery but the voluntary act of appellant given under circumstances free from undue influence.
In our review of the issues presented for decision, we have given due consideration to the applicable principle that the judgment of a trial court reaches the appellate court clothed with a presumption of correctness. The record reveals that although the testimony is conflicting, there is substantial evidence to support the findings made and conclusions reached by the trial court.1 It iá not the province of this court to substitute its judgment for that of the trier of the facts. These findings will not be disturbed in the absence of a clear showing that the trial court committed *455error or the evidence demonstrates that the conclusions reached are erroneous.2 The judgment appealed is accordingly affirmed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and SPECTOR, JJ., concur.

. Rowland v. McCall (Fla.App.1960), 118 So.2d 846; Marquette v. Hathaway (Fla.1954), 76 So.2d 648.


. Old Equity Life Insurance Company v. Levenson (Fla.App.1965), 177 So.2d 50; Stoller v. Jaffe (Fla.App.1961), 125 So. 2d 310.